DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/19/2022 has been entered.  Claims 1-17 and 19-20 are pending in the application.  In view of the Amendment, IDS filed, and newly discovered prior art, PROSECUTION IS HEREBY REOPENED. This new Non-Final Rejection is to replace/supersede the prior Non-Final Rejection dated 09/24/2021.  The new Non-Final Rejection office action is set forth below.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the phrases/terms “separate coupling member” (claim 5) and “laterally outboard” (claim 8) and “laterally inboard” (claim 9) are not found in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by OOKUBO et al. (WO 2007105742 A1).
Regarding claims 1 and 3-4, OOKUBO et al. discloses a rotary hammer (101, figs. 3-4) adapted to impart axial impacts to a tool bit (in tool holder 15 line 14-line 30, page 8), the rotary hammer comprising: a housing (20); a motor (21) supported by the housing; a gearcase (40); a spindle 
a vibration damping mechanism (133) including a base (134) on the gearcase (40), a counterweight (136) circumscribing an exterior of the base (134), a first spring (135) arranged between the base (134) and the counterweight (136) and defining a first biasing axis that is parallel to the reciprocation axis, the first spring (135) biasing the counterweight (136) away from the base in a first direction, and 
a second spring (135) arranged between the base (134) and the counterweight (136) and arranged along the first biasing axis, the second spring (135) biasing the counterweight away from the base in a second direction that is opposite the first direction, 
wherein the counterweight (136) is movable for reciprocation along the first biasing axis out of phase with the reciprocation mechanism (page 13 line 17-page 14 line 21, figs. 3-4 and see pages 5-12, figs. 1-2 central 
wherein the counterweight has a rectangular shape (fig. 4) and/or a gearcase cover (40A/40B) coupled to the gearcase (40) and covering the vibration damping mechanism (133, page 13 line 17-page 14 line 21, figs. 3-4 and see pages 5-12, figs. 1-2 central vibrating dampener mechanism with counterweight 36 and gearcase cover 40).

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-10 is/are rejected under 35 U.S.C. 103 as obvious over Schlesak et al. (US 20120279741 A1) in view of Iio (US 20120118598 A1) and further in view of Kuhnle et al.  (US 20120318551 A1).
Regarding claims 5-7, Schlesak et al. discloses rotary hammer (1) adapted to impart axial impacts to a tool bit, the rotary hammer comprising: a housing (1, figs. 1 and 5); a motor (20) supported by the housing [0004, 0041-0044]; a gearcase (23); a spindle (12) housed in the gearcase and 
a vibration damping mechanism (fig. 1) including a base (58 or 90) on the gearcase (23), a first counterweight (90 and/or 56), a second counterweight (51) arranged on a side of the base that is opposite the first counterweight, a first spring (521) arranged between the base and the first counterweight and defining a first biasing axis that is parallel to the reciprocation axis, the first spring biasing the first counterweight away from the base (58 or 90), and a second spring (522) arranged between the base and the second counterweight and arranged along the first biasing axis, the second spring biasing the second counterweight away from the base ([0045-0028], figs. 3-4), 
wherein the first and second counterweights (521/522) are movable together for reciprocation along the first biasing axis out of phase with the reciprocation mechanism, and wherein the first and second springs 
Schlesak et al. states: “there are a plurality of springs 52, 521-524 and/or masses 51, 511, 512 connected to one another, are the vibration-relevant characteristics .omega..sub.0, 51, k.sub.F, 112-115, 106, 52 which result from the plurality of springs 52, 521-524 and/or masses 51, 511, 512 being connected in series and/or in parallel [0045]… magnetorheological liquid 57 results in the second mass element 512 being coupled to the first mass element 511 [0068] … mass elements such that the mass elements 511, 512 are coupled by means of a bolt, which engages in retaining openings in the mass elements 511, 512” [0071]
Schlesak et al. fails to explicitly disclose the first counterweight and the second counterweight\ are coupled to the first counterweight by a separate coupling member having a first bar and a second bar and wherein the vibration damping mechanism further comprises: a third spring arranged between the base and the first counterweight and defining a second biasing axis that is parallel to the first biasing axis, the third spring 
Kuhnle et al. teaches a rotary hammer (10a) having a vibration damping mechanism (12a/b/c) including a base (36a/64a or 70b) on the gearcase, a counterweight (16/a/b/c), coupled on a separate coupling member having a first bar and a second bar (72b/90c/92c) a first spring (14a/14b/14c) arranged between the base and the counterweight and defining a first biasing axis that is parallel to the reciprocation axis, the spring(s) biasing the first counterweight away from the base, and a second spring (14a/14b/14c) arranged between the base and the second counterweight and arranged along the first biasing axis, the second spring biasing the second counterweight away from the base (figs. 1-12), wherein the counterweight is movable for reciprocation along the first biasing axis out of phase with the reciprocation mechanism, and wherein the first and second springs respectively bias the counterweight toward a neutral position when the motor is deactivated ([0029-0031], figs. 1-7). Kuhnle et al. also teaches having four springs (14c) wherein the third spring arranged 
Iio teaches an electric hammer drill (101) adapted to impart axial impacts to a hammer bit (119), comprising: a vibration dampening mechanism (151) including: base (152) with front and rear plates (161, 162) in a weight container (152) of the gear housing (107); a vibration reducing weight (153) on a first bar and a second bar (157), a first biasing spring (155) arranged between the front plate (161) and vibration reducing weight (153) and defining a first biasing axis that is parallel to the reciprocation axis, the first biasing spring (155) biasing the vibration counter/reducing weight (153) away from the front plate (161) in a first direction; and a second biasing spring (155) arranged between the rear plate (162) and the vibration counter/reducing weight (153) and arranged along the first biasing axis, the second biasing spring (155) away from the rear plate (162) in a second direction that is opposite the first direction, wherein the vibration 
Given the suggestion and teachings of Schlesak et al. to have a vibration mechanisms with a plurality of springs and masses/weights arranged in series or parallel, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the first 
Regarding claims 8-9, Kuhnle et al. teaches having first and second bars (92c) are laterally outboard first, second, third, and fourth springs (14c, [0045-0047], figs. 11-12) or having first and second bars (76b, fig. 8) laterally inboard first, second, third, and fourth springs (14b [0042-0044], figs. 8-9). Iio also teaches having four springs (155) laterally inboard from (153a) which couples to rods (157).
Regarding claims 9-10, Kuhnle et al. teaches having first and second bars (92c) are laterally outboard first, second, third, and fourth 

Claim(s) 2, 11-17, and 19-20 is/are rejected under 35 U.S.C. 103 as obvious over OOKUBO et al. (WO 2007105742 A1) in view of Hahn (US 20060289185 A1) and further in view of Hahn (US 20090236111 A1).
Regarding claim 11, OOKUBO et al. discloses a rotary hammer (101, figs. 3-4) adapted to impart axial impacts to a tool bit (in tool holder 15 line 14-line 30, page 8), the rotary hammer comprising: a housing (20); a motor (21) supported by the housing; a gearcase (40); a spindle (44) housed in the gearcase (40) and coupled to the motor for receiving torque from the motor  (pages 9-10), causing the spindle (44) to rotate; a reciprocating impact mechanism (52) operable to create a variable 
a vibration damping mechanism (133) including a base (134) on the gearcase (40), a counterweight (136) circumscribing an exterior of the base (134), wherein the vibration damping mechanism is located in an interior of the gearcase (figs. 1-4).
a first spring (135) arranged between the base (134) and the counterweight (136) and defining a first biasing axis that is parallel to the reciprocation axis, the first spring (135) biasing the counterweight (136) away from the base in a first direction, and 
a second spring (135) arranged between the base (134) and the counterweight (136) and arranged along the first biasing axis on second side of the counterweight, the second spring (135) biasing the counterweight away from the base in a second direction that is opposite the first direction, 
wherein the counterweight (136) is movable for reciprocation along the first biasing axis out of phase with the reciprocation mechanism (page 13 line 17-page 14 line 21, figs. 3-4 and see pages 5-12, figs. 1-2 central 
wherein the counterweight has a rectangular shape (fig. 4) and/or a gearcase cover (40A/40B) coupled to the gearcase (40) and covering the vibration damping mechanism (133, page 13 line 17-page 14 line 21, figs. 3-4 and see pages 5-12, figs. 1-2 central vibrating dampener mechanism with counterweight 36 and gearcase cover 40);
OOKUBO et al. fails to disclose the counterweight with a curvilinear portion, the gearcase having a mating curvilinear portion along which the curvilinear portion of the counterweight reciprocates.
Hahn’185 teaches a similar rotary hammer (fig. 1) adapted to impart axial impacts to a tool bit (in tool holder 6 [0035]), the rotary hammer comprising: a housing (2); a motor supported by the housing [0035]; a spindle coupled to the motor for receiving torque from the motor [0035-0037], causing the spindle to rotate; a reciprocating impact mechanism (hammer mechanism- piston, ram, and striker) operable to create a 
a vibration damping mechanism (20/50) including a counterweight with a curvilinear portion (figs. 2-8, and 18) a first spring (22/62) arranged on a first side of the counterweight and defining a first biasing axis, and a second spring (22/62) arranged along the first biasing axis on a second side of the counterweight ([0038-0058], figs. 1-18); and a gearcase (10 having crank/hammer mechanism [0003, 0035, 0037]) in which the spindle is housed, the gearcase having a mating curvilinear portion along which the curvilinear portion of the counterweight reciprocates, wherein the counterweight is movable for reciprocation along the mating curvilinear portion of the gearcase and along the first biasing axis out of phase with the reciprocation mechanism ([0039 and 0055], figs. 1-18), wherein the first spring biases the counterweight towards the second spring and the second spring biases the counterweight towards the first spring, such that the counterweight is biased toward a neutral position when the motor is 
Hahn 111 also teaches a similar rotary hammer (figs. 1 and 4) having a spindle (16) coupled to a motor (10) for receiving torque from the motor, causing the spindle to rotate ([0026-0027], figs. 1-2); a reciprocating impact mechanism (36/34) operable to create a variable pressure air spring (38) within a cylinder (24), the impact mechanism including a striker (40) received within the cylinder for reciprocation along a reciprocation axis in response to the pressure of the air spring, the striker imparting axial impacts to the tool bit and a gearcase (2/4) in which the spindle is housed ([0027-0030], figs. 1-2) and a similar vibration damping mechanism (2/82) including a counterweight (44) with springs (72/76/78) on two sides of the counter weight (on different sides of center 80 and spring 72 is on the distal side closer to chuck 4) to bias the counterweight  (44, [0039-0045], figs. 1-4) with the counterweight with having a curvilinear portion, the body, having gearcase inside (figs. 2-4), having a mating curvilinear portion along which the curvilinear portion of the counterweight reciprocates (44 pivots and rotates around the curvilinear mating body 2 (fig. 3) for having handle 8 freely rotate about the pegs 54 and for vibration damping ([0037-0044], figs. 3-4).

Regarding claims 2 and 12-17, OOKUBO et al. discloses the vibration damping mechanism is arranged inside the motor housing (figs. 1-4) and Hahn’185 and Hahn’111 teaches vibration damping mechanism is arranged outside the gearcase and teach the motor housing has a gear case and teaches discloses the curvilinear portion of the counterweight is concave and the mating curvilinear portion of the gearcase is convex.
Hanh 111 teaches the vibration damping mechanism further comprises a third spring (72/76/78) arranged on the first side off the counterweight along a second biasing axis that is parallel to the first biasing axis wherein the vibration damping mechanism further comprises a fourth 
Hahn’185 also teaches the vibration damping mechanism further comprising a third spring (22/62-four springs on each side of counterweight 20/50) arranged between the base and the counterweight and defining a 
Regarding claims 19-20, Hahn’185 teaches the vibration damping mechanism includes a rail (18/52) and the counterweight (20/50) includes a mating edge (64/70/68) that slides along the rail in response to the striker reciprocating along the reciprocation axis (figs. 1-19) wherein the counterweight defines a bore extending through the counterweight, wherein the vibration damping mechanism includes a rod extending through the bore, and wherein in response to the striker reciprocating along the reciprocation axis, the counterweight reciprocates along the rod ([0053-0058], figs. 8-19).

Claim 2, is rejected under 35 U.S.C. 103 as obvious over OOKUBO et al. (WO 2007105742 A1) in view of Iio (US 20120118598 A1) and further in view of Kuhnle et al.  (US 20120318551 A1).
Regarding claim 2, OOKUBO et al. discloses the vibration damping mechanism is arranged inside the motor housing (figs. 1-4) with a weight biased by springs (135).  OOKUBO et al. fails to disclose having a third spring arranged between the base and the counterweight and defining a second biasing axis that is parallel to the first biasing axis, the third spring biasing the counterweight away from the base in the first direction, and a fourth spring arranged between the base and the counterweight and along the second biasing axis, the third spring biasing the counterweight away from the base in the second direction, and wherein the third and fourth springs bias the counterweight toward a neutral position when the motor is deactivated.
Kuhnle et al. teaches a rotary hammer (10a) having a vibration damping mechanism (12a/b/c) including a base (36a/64a or 70b) on the gearcase, a counterweight (16/a/b/c), coupled on a separate coupling member having a first bar and a second bar (72b/90c/92c) a first spring (14a/14b/14c) arranged between the base and the counterweight and 
Iio teaches an electric hammer drill (101) adapted to impart axial impacts to a hammer bit (119), comprising: a vibration dampening mechanism (151) including: base (152) with front and rear plates (161, 162) 
Given the suggestion and teachings of OOKUBO et al. to have a vibration mechanisms with curvilinear mating surfaces in the interior of the rotary hammer, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify OOKUBO et al.’s dampeing mechanism with having a third spring arranged between the base and the counterweight and defining a second biasing axis that is parallel to the first biasing axis, the third spring biasing the counterweight away from the base in the first direction, and a fourth spring arranged between the base and the counterweight and along the second biasing axis, the third spring biasing the counterweight away from the base in the second direction, and wherein the third and fourth springs bias the counterweight toward a neutral position when the motor is deactivated for reducing vibrations and distributing the vibrations to more springs/weights to reduce vibrations as taught by Kuhnle et al. and Iio.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  With respect to the specification and drawing objections examiner aggress that the drawing objection should be withdrawn.  However, examiner contends mismatched terms/phrases in the claims and specification result in confusion and the specification should match the claims as close as possible so the specification objection is being maintained.  Examiner apologizes for re-opening prosecution and encourages applicant to call at the number listed below if further discussion is desired of the application and is available for support M-F, 9am-5pm, 8-9pm (EST).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.